Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 recite the limitations which refer to the component of a Markush structure and all depend on claim 2. Claim 1 and 2 contain no Markush structure. It is assumed for the purpose of this office action that these claims depend on claim 17, or are not valid claim limitation as it is not possible to assume the correct order of claim dependency. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is also rejected for lack of antecedent basis, as the term “coupling agent” Is not stated in claims 1 or 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn et al (US 2015/0141590 A1).
Regarding claims 1-32, Hagadorn teaches ethylene olefin copolymer (abstract) used as a lubricant additive (p 2)
The polymer has Mw/Mn of 1 to 2.5, a Mw of 3,000 to 300,000 g/mol, an ethylene content of 35%-85%, an olefin content making the rest of the monomers. The olefin monomer may be propylene, se ep 68.
The thickening efficiency is 3 or more, see p 65. The shear stability index is 30 or less, see p 67. The branching index (g’vis) is 0.90 or more, thus overlapping the claimed range.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The polymer is contacted with a first pyridyldiamido catalyst matching the Markush structure of claim 17 and having the exact same values as required by claims 18-23 of the instant application. See p 29-30 and p 80. The catalyst can be exactly the Markush structure of claim 28, see p 120.
The polymer has a viscosity index of 150 or more, see p 26. The polymerization can be done in two reactors and with two sets of catalyst systems, see p 153-154.
The activator may be alkylalumoxane or others, see p 39. Isohexane is used as part of the first system, see p 204. They match the Markush structures of claims 24 and 26, see p 134-136. The activator may also be borate compounds, with the complete list of claims 28 present, see p 145-146.
The reversible chain transfer agent may be trialkyl aluminum or dialkyl zinc, see p 125. The list as found in claims 12-14 of chain transfer agents is present, see p 127.
The additive is used in a lubricant composition with a variety of base oils, including all those listed claim 3. See p 167-168. The composition has other additives known in the art, se p 176. The polymer is used in the amount of 0.1 to 2.5% of the polymer shown above, see p 175.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771